Citation Nr: 0411856	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for death pension benefits.  





ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Entitlement to VA death pension benefits was denied by 
the RO in December 1975 on the basis that the evidence did 
not show that the appellant was the veteran's spouse at the 
time of his death.  She was notified of that decision and did 
not file a notice of disagreement within one year of the 
mailing of that notice.  

2.  Evidence added to the record since December 1975 shows 
that the appellant and the veteran were legally married at 
the time of his death.  


CONCLUSION OF LAW

Evidence received since the final December 1975 decision, 
which denied the appellant's claim for death pension 
benefits, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that a rating decision in June 1971 
established the veteran's entitlement to VA pension benefits.  

The Secretary shall pay death pension benefits to the 
surviving spouse of each veteran of a period of war who 
met the service requirements prescribed in 38 U.S.C.A. 
§ 1521(j), or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for 
a service-connected disability.  However, no pension 
shall be paid under this section to a surviving spouse 
of a veteran unless the spouse was married to the 
veteran- 
(1) before (A) December 14, 1944, in the case of a 
surviving spouse of a Mexican border period or World War 
I veteran, (B) January 1, 1957, in the case of a 
surviving spouse of a World War II veteran, (C) February 
1, 1965, in the case of a surviving spouse of a Korean 
conflict veteran, (D) May 8, 1985, in the case of a 
surviving spouse of a Vietnam era veteran, or (E) 
January 1, 2001, in the case of a surviving spouse of a 
veteran of the Persian Gulf War; 
(2) for one year or more; or 
(3) for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  
38 U.S.C.A. § 1541 (West 2002).  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j) (2003).  

Except as provided in § 3.52, surviving spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and:
(1) Who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the 
fault of the spouse; and
(2) Except as provided in § 3.55, has not remarried or 
has not since the death of the veteran and after 
September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person. 

The veteran's death certificate indicates that he died in 
March 1972.  

The RO denied the appellant's previous claim for VA death 
pension benefits in December 1975 on the basis that the 
evidence did not show that she was the lawful spouse of the 
veteran at the time of his death.  She was notified of that 
decision and did not file a notice of disagreement within one 
year thereafter.  

The evidence that was of record at the time of the December 
1975 decision consisted primarily of a copy of a marriage 
license for the veteran and the appellant, dated in June 
1971; an affidavit signed by the veteran in June 1971; and an 
affidavit signed by two individuals attesting to the fact 
that the veteran and the appellant had lived together in a 
marital relationship from June 1971 until his death in March 
1972.  

In October 2002, the appellant submitted another claim for VA 
death pension benefits.  With the application, she included a 
copy of a certificate of marriage for herself and the 
veteran, dated in June 1971.  She also submitted copies of 
the death certificates of the first spouses of herself and 
the veteran, indicating their deaths many years prior to June 
1971.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a three-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The above evidence showing that the appellant and the veteran 
were legally married at the time of his death was not 
physically of record at the time of the December 1975 denial, 
is neither cumulative nor redundant of the evidence of record 
at that time, and relates to an unestablished fact necessary 
to substantiate the claim, i.e., the fact that the appellant 
was the legal spouse of the veteran at the time of his death.  

Accordingly, the Board finds that the evidence added to the 
record since December 1975 is new and material, and that the 
appellant's claim is reopened.  


ORDER

New and material evidence having been presented, the claim 
for VA death pension benefits is reopened.  


REMAND

Nevertheless, in order to establish entitlement to death 
pension benefits, the evidence must also show that she was 
the "surviving spouse" of the veteran, as defined above.  

Legislation enacted by Congress has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to her claim, 
and expanded on VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals does not show that the RO 
has provided the appellant with any notice at all of the 
provisions of the VCAA.  She must be provided that notice.  

Moreover, in her VA Form 9, the appellant stated that she and 
the veteran began living together as husband and wife in 
November 1969.  On Remand, the RO should address the question 
of whether the evidence establishes the appellant's and the 
veteran's cohabitation prior to their official marriage and 
whether that fact is relevant to her claim for VA death 
pension benefits.  

Therefore, this claim is REMANDED to the RO for the following 
additional actions:  

1.  The RO should notify the appellant of 
the provisions of the VCAA as they apply 
to her claim, insuring full compliance 
with the VCAA.  

2.  The RO should then again consider the 
appellant's claim for VA death pension 
benefits on the basis of all of the 
evidence of record, including the issue 
of whether the evidence establishes her 
cohabitation with the veteran prior to 
their official marriage and whether that 
fact is relevant to her claim for death 
pension.  If action taken remains adverse 
to the appellant, she should be furnished 
with a supplemental statement of the case 
and should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



